Order filed September 27, 2017




                                           In The

                          Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-15-00430-CV
                                        ____________

  IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE HARRISON AND
                      CONNIE V. HARRISON, Appellant


                         On Appeal from the 311th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2006-68864

                                         ORDER

      The clerk’s record was filed August 15, 2015. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain (1) Demand for Jury Trial, filed July 13, 2007; (2) Order Granting Withdrawal of
Attorney, signed April 11, 2013; (3) Order Granting Withdrawal of Attorney, signed August
28, 2013; (4)     Order Granting Withdrawal of Attorney, signed March 25, 2014 (5) Order
Granting Withdrawal of Attorney, signed April 7, 2014; (6) Order Granting Withdrawal of
Attorney, signed September 5, 2014: (7) Order Granting Withdrawal of Attorney, signed
December 22, 2014.
       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before October 9, 2017, containing (1) Demand for Jury Trial, filed July 13, 2007; (2) Order
Granting Withdrawal of Attorney, signed April 11, 2013; (3)       Order Granting Withdrawal of
Attorney, signed August 28, 2013; (4)         Order Granting Withdrawal of Attorney, signed
March 25, 2014 (5) Order Granting Withdrawal of Attorney, signed April 7, 2014; (6) Order
Granting Withdrawal of Attorney, signed September 5, 2014: (7) Order Granting Withdrawal
of Attorney, signed December 22, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM